Title: Deborah Franklin to Peter Collinson, 30 April 1755
From: Franklin, Deborah
To: Collinson, Peter


Sir
Philada. Apl. 30. 1755
Mr. Franklin is from home, and can not have by this Conveyance an Opportunity of answering your Favours by the last Ships. I have forwarded your Letters to Mr. Elliot, Mr. Bartram, Mr. Barton and Mr. Franklin. My Husband is now in the Back Counties, contracting for some Waggons and Horses for the Army, which tho’ so much out of his Way, he was obliged to undertake, for preventing some Inconveniencies that might have attended so many raw Hands sent us from Europe, who are not accustomed to necessary Affairs.
I am very sincerely and truly Your very sincere Friend and humble Servant
Deborah Franklin
 Addressed: To / Mr. Peter Collinson / Mercht / in London
